                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

LORRAINE DUGGIN, individually and as
Co-Special Administrators for the Estate
of Susan D. Kiscoan, deceased; and                 8:19CV406
JOHN (JACK) KISCOAN, individually and
as Co-Special Administrators for the
Estate of Susan D. Kiscoan, deceased;            MEMORANDUM
                                                  AND ORDER
                    Plaintiffs,

      vs.

DOUGLAS COUNTY, NEBRASKA,
WELLPATH, LLC, CORRECT CARE
SOLUTIONS, LLC, MARK FOXALL, in
their individual and official capacities;
AMBER M. REDMOND, in their individual
and official capacities; JACQUELINE
ESCH, M.D. - in their individual and
official capacities; ANDREA D. MILLS, in
their individual and official capacities;
MAKAHLA GRAY, in their individual and
official capacities; KRISTI L. RAMIREZ, in
their individual and official capacities;
JOYCE BROOKS, in their individual and
official capacities; LAURIE BARNHOUSE,
in their individual and official capacities;
PEYTON L. STAMMER, in their individual
and official capacities; OFFICIAL DOES
1-10, in their individual and official
capacities; STAFF DOES 1-50, in their
individual and official capacities;
NURSE DOES 1-10, in their individual
and official capacities; and DOCTOR
DOES 1-10, in their individual and official
capacities;

                    Defendants.




                                          1
       This matter is before the Court on the Motion for Partial Dismissal, ECF No. 47,

filed by Defendant Joyce Brooks. For the reasons stated below, the Motion will be

granted, in part.

                                    BACKGROUND

       The following is a summary of the facts alleged in the Complaint, ECF No. 1, that

are assumed true for purposes of the Motion for Partial Dismissal.

        On September 14, 2017, Susan Kiscoan (Kiscoan) was transported by

paramedics to CHI Health University hospital. She refused treatment and asked to be

transferred to Lakeside hospital. She was advised by emergency department staff that, if

she refused treatment, she had a right to leave against medical advice and find her own

transportation to Lakeside hospital. After she refused treatment and refused to leave the

facility, she was arrested and transported by Omaha Police Department officers to the

Douglas County Correctional Center (DCCC), where she was charged with trespassing

and bond was set.

       On September 15, 2017, Kiscoan filled out an Inmate Request Form. She wrote

that she suffered from Addison’s Disease, required Prednisone and Fludrocortisone for

treatment, and that Addison’s Disease “is a life threatening health condition when it goes

untreated for too long.” Compl., ECF No. 1, Page ID 14. Kiscoan was prescribed daily

Prednisone and Fludrocortisone. On September 18, 2017, the Douglas County Attorney’s

Office advised DCCC staff that Kiscoan had been on a Mental Health Board Commitment

since 2012. She was referred to a mental health professional after DCCC staff observed

Kiscoan “soiling herself” suspected she might be paralyzed. Id. The mental health staff at




                                            2
DCCC received information that Kiscoan had been diagnosed with Schizophrenia and

recommended she be scheduled for a mental health follow-up.

       On September 19, 2017, Kiscoan was moved to the infirmary due to her medical

issues and the medical staff’s inability to obtain her vital signs. On September 27, 2017,

she injured her head when she fell between a toilet and sink area. After she lay on the

floor for a time, she was transported by wheelchair to take a shower. She was then

transported back to her housing unit and given a blanket because her clothes were wet

from the shower and a new set of clothes was not yet available. DCCC staff left Kiscoan

naked in her room, halfway on the bed. She urinated while struggling to get on the bed.

After eventually getting on the bed, she covered herself with the blanket.

       Despite Kiscoan’s worsening condition, Defendants failed to treat her; ignored her

need for medical care and food; and failed to give her electrolytes or salt. Although

Defendants were aware that her condition was grave, they failed to seek additional

medical treatment on her behalf, and she was not seen by medical staff on September

27, 2017. On September 28, 2017, at approximately 12:40 a.m., Kiscoan stopped moving

and stopped breathing. At approximately 4:20 a.m., DCCC staff found Kiscoan

unresponsive and she was pronounced dead at 4:25 a.m. Kiscoan had not received her

Addison’s Disease medication since September 24, 2017, which led to her death.

       Brooks was one of many wardens, correctional officers, guards, or other jail staff

employed by Defendant DCCC and/or Defendant Wellpath, LLC, who were in contact

with Kiscoan during the time that is the subject of Plaintiffs’ Complaint.

       Lorraine Duggin and John Kiscoan, individually and as Co-Special Administrators

for the Estate of Susan Kiscoan filed a Complaint, ECF No.1, containing six causes of



                                             3
action. Brooks seeks dismissal of Plaintiffs’ claim under 42 U.S.C. § 1983 for violation of

Kiscoan’s Eighth Amendment rights. Brooks also seeks dismissal of Plaintiffs’ Americans

with Disabilities Act (ADA), 42 U.S.C. § 12132, claim and all state-law claims against

Brooks in her individual capacity.

                                 STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964

(8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice. Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (citing Iqbal, 556 U.S. at

678), cert. denied, 135 S. Ct. 2941 (2015). The Court must accept factual allegations as

true, but it is not required to accept any “legal conclusion couched as a factual allegation.”

Brown v. Green Tree Servicing LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal,

556 U.S. at 678).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555, 556 (quoting Scheuer v. Rhodes, 416



                                              4
U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for relief

. . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

                                       DISCUSSION

I. § 1983 Claim Based on Eighth Amendment Violations

       Plaintiffs allege Defendants were “deliberately, consciously and intentionally

indifferent to Ms. Kiscoan’s obvious, serious medical needs” and that their acts and

omissions violated Kiscoan’s rights under the “Eighth and/or Fourteenth Amendment.”

Compl., ECF No. 1, Page ID 17. Plaintiffs allege a violation of Kiscoan’s right to be free

from cruel and unusual punishment and deprivation of life and liberty without due process

of law. Id. Plaintiffs specifically reference Defendants’ failure to provide the medication,

nutrition, and treatment necessary for Kiscoan’s Addison’s Disease. Id. at 17. Brooks

argues that Plaintiffs cannot state a plausible claim for relief under the Eighth Amendment

because of Kiscoan’s status as a pretrial detainee. Brooks does not seek dismissal of

Plaintiffs’ Fourteenth Amendment claim.

       The Eighth Amendment prohibits “cruel and unusual punishments.” U.S. Const.

amend. VIII. “A prisoner's conditions of confinement, including the safety measures taken

to protect prisoners, are subject to scrutiny under the Eighth Amendment.” Davis v.

Oregon Cty., Mo., 607 F.3d 543, 548 (8th Cir. 2010) (citing Kahle v. Leonard, 477 F.3d

544, 550 (8th Cir.2007)). “A pretrial detainee’s section 1983 challenge to the conditions

of confinement “are analyzed under the Fourteenth Amendment's Due Process Clause

instead of the Eighth Amendment.’” Id. (quoting Kahle, 477 F.3d at 550). “However,



                                              5
because, ‘[u]nder the Fourteenth Amendment, pretrial detainees are entitled to at least

as great protection as that afforded convicted prisoners under the Eighth Amendment,’

we apply the identical deliberate-indifference standard as that applied to conditions-of-

confinement claims made by convicts.” Crow v. Montgomery, 403 F.3d 598, 601 (8th Cir.

2005) (internal quotations and citations omitted) (quoting Owens v. Scott County Jail, 328

F.3d 1026 1027 (8th Cir. 2003)).

       Although Kiscoan was charged with trespassing prior to her death, Plaintiffs do not

allege that she was convicted of any crime. Thus, the Eighth Amendment’s protections

against cruel and unusual punishment do not apply, and Plaintiffs’ Eighth Amendment

claim against Brooks in her individual and official capacities will be dismissed.

II. ADA Claim

       Plaintiffs assert claims generally against all Defendants for violating § 12132 of the

ADA. Title II of the ADA provides that “Subject to the provisions of this subchapter, no

qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. The term

“public entity” as it is defined within the statute, does not include individuals. 42 U.S.C. §

12131(1); Alsbrook v. City of Maumelle, 184 F.3d 999, 1005 n.8 (8th Cir. 1999) (citations

omitted). Individual-capacity claims brought under Title II of the ADA are subject to

dismissal. See Dinkins v. Corr. Med. Servs., 743 F.3d 633, 634 (8th Cir. 2014) (per

curium) (relying on Alsbrook to dismiss Title II claims against correctional officers in their

individual capacities). Thus, to the extent Plaintiffs’ Complaint asserts an ADA claim

against Brooks in her individual capacity, it will be dismissed.



                                              6
III. State-Law Claims

       Plaintiffs assert state-law claims generally against all Defendants for malpractice,

intentional infliction of emotional distress, and negligent infliction of emotional distress.

Brooks seeks dismissal of Plaintiffs’ state-law claims against her in her individual

capacity. She argues that because state-law torts were allegedly committed within the

scope of her employment with Douglas County, they can be asserted against her only in

her official capacity. Even assuming Brook’s argument is correct, Plaintiffs’ Complaint

states that “Defendants Joyce Brooks, Laurie Barnhouse and Peyton L. Stammer are

individual wardens, correctional officers, guards, or other jail staff employed by Defendant

Douglas County and/or Defendant Wellpath who were in contact with Ms. Kiscoan during

the time that is the subject matter of the present case.” ECF No. 1, Page ID 5. It is unclear

from the face of the Complaint whether Brooks was employed by Douglas County or

Wellpath and, thus, the Court will not dismiss the state-law claims against Brooks in her

individual capacity at this time.

Accordingly,

       IT IS ORDERED:

       1. The Motion for Partial Dismissal of Joyce Brooks, ECF No. 47, is granted, in

           part as follows:

               a. Plaintiffs’ § 1983 claim for violation of Kiscoan’s Eighth Amendment

                  rights against Defendant Brooks in her individual and official capacities

                  is dismissed without prejudice;




                                             7
      b. Plaintiffs’ claim for violation of 42 U.S.C. § 12132 of the ADA against

          Defendant Brooks in her individual capacity is dismissed without

          prejudice;

2. Defendant Brooks’s Motion for Partial Dismissal is otherwise denied; and

3. Defendant Brooks shall respond to the remaining claims in the Complaint, ECF

   No. 1, on or before February 19, 2019.


Dated this 5th day of February 2020.

                                           BY THE COURT:


                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       8
